          Case 1:20-cr-00239-ER Document 36 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA                                            ORDER

                  -against-                                      20 Cr. 239 (ER)

 JOHNNY NUNEZ,

                               Defendant.




Ramos, D.J.:

       The C.J.A. attorney assigned to this case, Calvin Harold Scholar, is hereby ordered

substituted and the representation of the defendant in the above captioned matter is assigned to

Susan Gail Kellman.

SO ORDERED.

Dated: New York, New York
       September 30, 2020


                                                                    Edgardo Ramos, U.S.D.J.
